Citation Nr: 9917236	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for plantar warts and 
calluses of the left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for plantar warts and 
calluses of the right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1974.

This appeal arises from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD, 
and denied ratings in excess of 10 percent for plantar warts 
of the left and right foot, respectively (resulting in a 
combined rating of 20 percent).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal of his claim for 
increased ratings for bilateral plantar warts has been 
obtained by the RO.

2.  The medical evidence of record demonstrates that the 
veteran currently has no reported plantar warts on either the 
left or right foot, however, the most recent VA examination 
demonstrates a nontender 1 1/2 centimeter callus formation over 
the left great lateral toe and tender 1 centimeter calluses 
on the distal head of the 3rd and 5th metatarsal on the 
plantar surface of the left foot.  The right foot had similar 
formation over the lateral great right toe and distal 
metatarsal heads of the 3rd and 5th metatarsals, all of which 
were nontender.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for plantar warts of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 
5284, 4.118, DC 7819-7804 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for plantar warts of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, DC 5284, 4.118, DC 
7819-7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for plantar 
warts of the left and right foot.  Since this condition was 
previously service connected and rated, and the veteran is 
asserting that a higher rating is justified due to an 
increase in severity of the disability, his claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Under these circumstances, pursuant to its duty to 
assist, the VA may be required to provide a new medical 
examination to obtain evidence necessary to adjudicate the 
increased rating claim.  Id., citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  This obligation was satisfied 
by the January 1997 examination at the VA Medical Center 
(VAMC) in Oklahoma City, Oklahoma, described below and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During his active service, in early 1972 and in August 1973, 
the veteran was treated for blisters and plantar warts on the 
sole of the right foot.  A left foot inflammation was also 
reported in February 1972.  This was the reported apparent 
result of the veteran's having trimmed too much skin off 
while attempting to remove a callus.  The inflammation was 
treated with an antibiotic, Band-Aids and light duty, and 
apparently resolved.  However, the plantar wart on the right 
foot persisted, and was noted at the time of the veteran's 
February 1974 pre-separation medical examination.  Plantar 
warts were not found on either foot during a November 1980 
examination at the VA Outpatient Center in Tulsa, Oklahoma.

A January 1986 examination at the Muskogee VAMC which noted 
plantar warts and calluses on the metatarsals of both feet.  
In February 1986, the RO granted service connection for 
bilateral plantar warts, based on the August 1973 excision 
and cauterization of a plantar wart of the right foot, and 
opined that the veteran's calluses could not be dissociated 
from the plantar warts.  A 10 percent evaluation was assigned 
for this condition under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7819-7804, indicating that the plantar warts and 
calluses were evaluated as benign new skin growths rated as 
painful, superficial and tender scars.  See 38 C.F.R. § 4.27.  
A 10 percent evaluation is the maximum schedular evaluation 
available under this diagnostic code.

A June 1992 decision by the Board affirmed the RO's denial of 
service connection for several other bilateral foot 
conditions, i.e., flat feet, hammertoes and hallux valgus.

Evidence submitted by the veteran in support of his claim for 
an increase includes a November 1993 statement by his 
podiatrist, Timothy N. Malavolti, D.P.M.  This statement 
reports that the veteran suffers from severe plantar calluses 
and painful bunion deformity of the right foot, and residual 
pain and edema of the left foot secondary to 1987 bunion 
surgery.  The statement also reports the existence of gouty 
arthritis and severe pronation of both feet.  The podiatrist 
reported that the veteran could not stand without limping, 
apparently due to severe pedal edema and arthritis pain in 
both feet.  However, although sedentary-type work was 
recommended due to the veteran's overall foot condition, no 
interference with employment was anticipated unless 
corrective bunion surgery was required.  There was no mention 
of plantar warts in the report.

A May 1995 examination at the Muskogee VAMC found bilateral 
gouty arthritis, a scar over the medial aspect of the left 
foot secondary to the July 1987 bunionectomy, pes planus of 
the right foot, a bunion at the tarsal-metatarsal joint of 
the right big toe and multiple calluses of both feet on the 
plantar and medial aspects.  The January 1997 examination at 
the Oklahoma City VAMC noted the symptomatic left 
bunionectomy, and hallux valgus, hammertoes and callosities 
of both feet.  The examiner reported that the veteran had a 
nontender 11/2 centimeter callus formation over the left great 
lateral toe and tender 1 centimeter calluses on the distal 
head of the 3rd and 5th metatarsal on the plantar surface of 
the left foot.  The right foot had similar formation over the 
lateral great right toe and distal metatarsal heads of the 
3rd and 5th metatarsals, all of which were nontender, although 
the veteran reported they became tender, and required 
shaving, from time to time.

In evaluating the severity of a disability, however, 
consideration must be given to the potential application of 
various other provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the veteran.  See Suttmann v. 
Brown, 5 Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  As noted above, the veteran's 
plantar warts and calluses have been rated as painful, 
superficial and tender scars under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7819-7804, and the maximum schedular 10 
percent evaluation has been assigned.  Further, calluses and 
plantar warts may be evaluated by analogy to the criteria set 
forth in 38 C.F.R. § 4.118, DC 7803(1998).  However, scars 
that are superficial, poorly nourished and subject to 
repeated ulceration, are also rated 10 percent disabling 
under DC 7803 and thus would not provide a basis for a higher 
evaluation.  

The veteran's bilateral plantar warts and calluses could be 
assigned a disability rating in excess of 10 percent under DC 
7819 which does provide that new, benign skins growths are to 
be rated as analogous to eczema under DC 7806, dependent upon 
location, extent, and repugnant or otherwise disabling 
character or manifestations.  Under 38 C.F.R. § 4.118, DC 
7806 (1998), the veteran would receive a 10 percent rating if 
his skin disorder were manifested by exfoliation, exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating would be in order when medical evidence 
shows constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted when 
medical evidence shows ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  Clearly, as indicated above, the 
veteran's bilateral foot disorder is not manifested by 
symptomatology analogous to constant exudation or itching, or 
with extensive lesions or marked disfigurement.  Notably, 
plantar warts have not been found on either of the two most 
recent VA examinations.  Further, while the veteran does have 
recurrent callous formation on both feet which may involve 
some tenderness and pain, such symptomatology is exactly 
contemplated by the currently assigned separate 10 percent 
ratings which requires a disorder to be manifested by 
tenderness and pain on objective demonstration. 

The Board has considered whether rating the veteran's 
service-connected plantar warts and calluses under 38 C.F.R. 
§ 4.71a, DC 5284, as an "other" foot injury, would be more 
beneficial.  However, the greatest part of the veteran's 
disabling symptomatology appears to be attributable to his 
1987 left bunionectomy, or related to his gouty arthritis or 
pedal edema, or other foot pathology, none of which are 
service-connected conditions.  The only symptom which seems 
related either to plantar warts (which have not been found on 
the last two VA examinations) or calluses is slight 
tenderness of the callosities themselves on palpation.  The 
Board finds that this cannot be characterized even as a 
moderate foot injury, thus precluding assignment of a 
compensable rating under DC 5284.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In the present case, the Board 
notes that there has been no showing that the veteran's 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In fact, the veteran's podiatrist's 1993 
statement specifically indicates that no interference with 
employment was contemplated as a result of his service-
connected bilateral foot disorder, and the limiting symptoms 
and conditions described in the podiatrist's statement are 
not service connected.  In the absence of such factors, the 
Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet. App. at 338-339; Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an increased rating for plantar warts and 
calluses of the left foot, currently evaluated as 10 percent 
disabling, is denied.

The claim for an increased rating for plantar warts and 
calluses of the right foot, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  VA may pay compensation for "disability resulting 
from personal injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

In May 1998, and again in August 1998, the veteran was 
admitted to an inpatient PTSD treatment program at the Little 
Rock, Arkansas, VAMC.  The latter hospitalization lasted for 
approximately two months, until mid-October 1998.  Discharge 
reports from both of those hospitalizations included 
diagnoses of PTSD.  The stressor or stressors precipitating 
the PTSD are not identified, although symptoms were reported 
to have begun "soon after his return from Viet Nam."  The 
October 1998 discharge report describes the veteran's PTSD as 
"chronic and severe."  The veteran has reported in-service 
stressors including his involvement in an aircraft refueling 
accident, seeing wounded and dead servicemen, having his air 
base attacked, and seeing an "individual getting shot down 
for killing a col[onel]."  

Based on the existence of a current diagnosis of "chronic 
and severe" PTSD, the veteran's report of various in-service 
stressors related to his active duty at U. S. air bases in 
Thailand during the Vietnam conflict, and the treating 
physician's report of initial PTSD symptoms arising "soon 
after" the veteran's return from Southeast Asia, the Board 
concludes that a well-grounded claim for service connection 
has been submitted.  No previous attempts to verify the 
veteran's claimed stressors through the U. S. Armed Service 
Center for Research of Unit Records have been made, and it 
appears that an examination to verify the both the validity 
of a current PTSD diagnosis and the suggested relationship of 
that condition to in-service stressors would be appropriate.

The Board notes further that in a December 1980 decision, the 
RO denied service connection for anxiety reaction.  In May 
1986, the Board denied service connection for an acquired 
psychiatric disorder.  In an August 1995 rating decision, the 
RO denied service connection for paranoid schizophrenia; the 
veteran filed a notice of disagreement as to this decision, 
and in October 1995 a statement of the case was issued.  In 
May 1996, the veteran indicated that he wanted to reopen his 
claim for service connection for a psychiatric disorder.  The 
veteran was informed by letter dated in June 1996 that he 
needed to submit new and material evidence to reopen this 
claim and denied the claim.  The veteran filed a notice of 
disagreement with this determination in July 1996 and a 
statement of the case on the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a mental disorder was 
issued in August 1996.  In October 1996, the veteran 
submitted a statement in which he stated that he wanted to 
reopen his claim for service connection for anxiety.  
However, the RO apparently did not find this statement to 
constitute a substantive appeal, instead interpreting this 
statement as a new claim.  In a March 1997 rating decision, 
the RO found that new and material evidence had not been 
submitted to reopen the claim for anxiety, paranoid 
schizophrenia, or a mental disorder.  The RO issued a 
supplemental statement of the case on the issue of whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a mental 
disorder in April 1997, noting that the October 1996 
statement was a "claim."  In a May 1999 statement, the 
veteran's representative appeared to be arguing that the 
veteran was entitled to service connection for an acquired 
psychiatric disorder other than PTSD.  However, in light of 
the procedural development as outlined above, the Board finds 
that the RO should make a formal determination as to whether 
the veteran's October 1996 statement may be construed as a 
timely filed substantive appeal of the June 1996 denial of 
the request to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, and should permit the veteran to present argument or 
additional evidence regarding this matter.

Accordingly, the claim is REMANDED to the RO for completion 
of the following actions:

1.  The RO should obtain all records 
relating to treatment of the veteran for 
PTSD at the Little Rock, Arkansas, VAMC, 
or any other VA medical facility, and 
associate them with the claims file.

2. The RO should attempt to verify the 
veteran's reported in-service stressors, 
through the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197.  This should specifically include 
the veteran's report of having been 
involved in a refueling accident, having 
witnessed a shooting, and/or attacks on 
U.S. air bases at Utapao and Nakhon 
Phanom, Thailand, during the periods he 
was stationed at those locations.

3.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO. The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

5.  The RO should make a formal 
determination as to whether the veteran's 
October 1996 VA Form 21-4138 may be 
construed a timely substantive appeal of 
the June 1996 RO determination that new 
and material evidence had not been 
submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  The 
veteran should be provided with notice of 
this determination and information 
concerning his appellate rights.  If the 
determination is adverse to the veteran, 
the RO should address the apparent 
request by the veteran's representative 
in May 1999 to reopen the claim for 
service connection for an acquired 
psychiatric disorder. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

